ORDER

PER CURIAM.
James Smalley (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing. Movant asserts that the motion court erred in denying his claim that appellate counsel was ineffective because she did not assert on appeal that the trial court erred in failing to strike á biased venireperson for cause.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).